FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 12, 2022

                                       No. 04-22-00139-CV

                                       Richard WALKER,
                                            Appellant

                                                 v.

                                   SKYVUE APARTMENTS,
                                         Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2021CV04545
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER
        Appellant Richard Walker appeals from a judgment against him in an eviction case. The
judgment orders appellee Skyvue Apartments to have possession of the property in question and
to recover from appellant $6,567.29 in unpaid rent and $1,000.00 in attorney’s fees.
       Appellee has filed a motion to dismiss the appeal, arguing the case is moot because
appellant is no longer in possession of the property. In eviction cases, even when the issue of
possession is moot, “[i]ssues on appeal not dependent on the trial court’s possession
determination are reviewable on appeal.” Devilbiss v. Burch, No. 04-16-00711-CV, 2018 WL
2418476, at *2 (Tex. App.—San Antonio May 30, 2018, pet. denied) (holding sanctions issue
was independent of possession and considering the issue on appeal); Cavasos v. San Antonio
Housing Authority, No. 04-09-00659-CV, 2010 WL 2772450, at *2 (Tex. App.—San Antonio
July 14, 2010, no pet.) (holding when eviction judgment ordered tenant to pay $275.00 for
unpaid rent, appeal was not moot with respect to any issue relating to unpaid rent). Accordingly,
appellee’s motion to dismiss the appeal is CARRIED WITH THE CASE.
        The reporter’s record, which was due on May 2, 2022, has not been filed. The court
reporter is ORDERED to file the reporter’s record on or before October 3, 2022.
       Appellant’s brief will be due thirty days after the reporter’s record is filed.
                                                                             FILE COPY



                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court